 JAMES JOHNSTON PROPERTY MGT.301James Johnston Property Management and ServiceEmployees'InternationalUnion,Local 18, Peti-tioner.Case 20-RC-12761November 3, 1975DECISION AND DIRECTION OFELECTIONBY MEMBERSFANNING, JENKINS, ANDPENELLOUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,asamended, ahearing was held before Hearing Officer Robert M.Sprague.By direction of the Acting RegionalDirector for Region 20, this case was transferred totheNational Labor Relations Board for decision.Thereafter, the Employer and the Petitioner filedbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed.Upon the entire record in this case, the Boardfmds:1.The Petitioner seeks to represent certainemployees of the Employer. The Employer contendsthat the gross revenues derived from its operationsare insufficient to warrant the assertion of theBoard's jurisdiction.We find no merit in theEmployer's contention.The Employer is engaged in the business ofproviding management services to residential apart-ment complexes. It enters into contracts with theowners of such apartments whereby it is agreed thatthe Employer will perform such services as collectingrent from tenants, maintaining and repairing theapartments,andmaintaining the grounds uponwhich the buildings are located. The Employer hastheauthority to hire employees and to makewhatever disbursements are required for the mainte-nance of the apartments.The Employer presently has a contract to providemanagement services for an apartment complexlocated at 720 Union Street, Oakland, California.The owner of the complex is More OaklandResidentialHousing, Incorporated (herein referredto as Mor). Mor is a nonprofit corporation, dulyestablished under the laws of California to providelow and moderate income housing. The corporationhas been granted authority under the NationalHousing Act of 1949, a Federal act administered by221NLRB No. 56theDepartment of Housing and Urban Develop-ment, to construct such housing, and to receiveFederal funds from HUD to assist in such construc-tion.Mor holds legal title to the property and isrequired to enter into a contract with a managementcompany to manage the property, receive the rents,and maintain the premises. The parties stipulatedthat the Employer is in the position of an independ-ent contractor in relation to Mor.The Employer's contract to provide services at 720Union Street provides that the Employer's guaran-teed fee is 5 percent of the gross rental collectionsderived from the apartments, or $2,142 per month,whichever is greater. Pursuant to the contract, theEmployer is reimbursed by Mor for its payroll andsupplyexpenses,amounting to approximately$50,000 per year from the Union Street location. Thegross rentals from the Union Street project for thepresent fiscal year are projected to be approximately$350,000.In addition to the contract at Union Street, theEmployer has contracts to provide services at sevenother locations, five of which are federally subsi-dized.Total gross rentals from these projects are$1,250,000. The Employer's gross revenues-, pursuantto its guaranteed fee from these projects is, $55,000,plus reimbursement for supplies and expenses ofapproximately $100,000.The Petitioner contends that the Board shouldassert jurisdiction over the Employer's operations. Itrelies onCarol Management Corporation,133 NLRB1126 (1961), in support of its contention that thetotalityof an employer's operations should beconsidered in determining whether any portion ofthose operationsmeets the Board's jurisdictionalstandards. The Petitioner argues that, because theEmployer has management contracts with a total ofeight apartment complexes, the revenues derivedfrom all those complexes should be taken intoaccount in determining whether to assert jurisdiction.The Petitioner states that the gross revenues derivedfrom all the apartments managed by the Employerare well in excess of the $500,000 standard estab-lished by the Board for residential apartments inKarlGerber,Max Taetle, Nathan Metz & Estate of BernardKatz,Co-Partnersd/b/a Parkview Gardens,166NLRB 697 (1967). As stated earlier, gross rentalrevenues derived from the apartments managed bythe Employer are in excess of $500,000. We findmerit in Petitioner's contention.Collectively,the revenues derived by all theapartments which are under the management andcontrol of the Employer exceed our apartment housejurisdictional standard, although individually each ofthe buildings falls below that standard. However, inour determination of whether to assert jurisdiction 302DECISIONSOF NATIONALLABOR RELATIONS BOARDover this Employer, we must be concerned with theimpact of its operations on commerce. The enterprisehere is the Employer's management of severalapartment buildings. It has the same management,labor, and personnel policies for all the buildings. Inthis respect, the enterprise is no different from whatitwould be if all the buildings- were owned by thesame person and that person managed them himself.If the Employer's labor policies cause a disruptiveimpact on commerce, the management has thepotential for affecting- all the buildings and not justone of them.Furthermore, the Board has a longstanding prac-tice of aggregating gross revenues derived from allthe buildings managed by an employer of this type.Of particular pertinence to this proceeding isPaczftcHosts, Inc. - Padre Trails Motel Corporation.'In thatcase, the Board asserted jurisdiction over a manage-ment corporation engaged, in managing nine separatehotels.Although the fees derived by the managementcompany for its services, as well as the revenuesindividually derived by each separate hotel, were notsufficient, standing alone, to warrant the- exercise ofthe Board's jurisdiction, the Board aggregated thegross revenues derived by all the hotels managed bythe same employer. An election was directed in aunit of 'employees at one hotel, even though itsrevenues fell far short of the jurisdictional standard.We perceive no difference betweenPacific Hostsand the present case, even though our dissentingcolleague would have `us believe that we must make afinding that the Employer and the owners of thebuildings''are joint employers before we may assertjurisdiction. As the impact on commerce is the 'sameirrespective of such status, we fail to see why theabsence of such 'a finding should affect our determi-nation in this regard.Accordingly, in view of the foregoing, and in lightof the fact that the total gross dollar volume ofbusiness of all the apartment buildings managed bythe Employer exceeds $500,000 annually, we findthat the Employer is' engaged in commerce within themeaning of the Act, and that it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner, is a labor organization claimingto represent certain employees of the Employer.3.A question, affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.The 'Petitioner seeks to represent a unit of allmaintenance personnel at the 720 Union Streetlocation. Included in the unit are six employees whoare on the Employer's payroll and who are super-vised by the resident manager of the complex, alsoon the Employer's payroll. These employees performsuch duties as cleaning and maintaining apartmentsand maintaining the premises, under the direction ofthe resident manager.-The Employer contends that seven persons who areclassified as resident , custodians and assistant resi-dent custodians should not be included in the unit.The Employer claims that these seven persons werepreviously engaged by the owner of the building, arenot paid by the Employer, and are not subject to thesupervision of the Employer.'The custodians entered into a contract with theowner of the building to provide various mainte-nance services similar to those performed by the sixmaintenance personnel paid by the Employer. Ascompensation, they are given a rent-free apartmentin the building for which they are responsible. SincetheEmployer took over the management of thecomplex, the custodians have continued to performservices.The Employer argues that the custodians are not itsemployees. Betty Figgins, the resident manager ofthe complex, testified that. she has no authority todirect the custodians in their, duties, nor may sheassign them duties to perform. From the state of therecord, and the fact that, the custodians live in thebuildingswhich they maintain, it is apparent thatthey are responsible for responding to maintenancerequests from tenants to the extent the tenants do notgo directly to Mrs. Figgins. Figgins has an office inthemain building of the complex and is primarilyresponsible for collecting rent, accepting applicationsfor apartments, and the general supervision andmaintenance of the complex.Although the Employer contends to the contrary,we find it difficult to believe that these custodians arenot subject to Figgins' direction. If this were true,then these persons would be supervised by no one, asit is not contended that they are supervised by, oreven employees of, Mor, even though their originalcontracts were with Mor. From the record before us,we believe that the seven custodians are nowemployed by the Employer and were so employed byitwhen it assumed management of the complex. Thecustodians have duties and responsibilities similar tothose of the other maintenance personnel and share asimilar community of interest with them.Accordingly, for the reasons stated above, we findthat the following employees of the Employerconstitute an appropriate unit for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act:1156 NLRB 1467 (1966). See alsoHDC, Inc,218 NLRB No. 56 (1975) JAMES JOHNSTON PROPERTY MGT.303Allmaintenance personnel employed by theEmployer at the apartment complex located at720 Union Street, Oakland, California, includingall resident and assistant resident custodians, butexcluding office clericals, guards and supervisorsas defined in the Act.[Directionof Election andExcelsiorfootnoteomitted from publication.]MEMBER PENELLO,dissenting:Idisagree with the majority'sdecision to assertjurisdiction over this Employer.The majority reliesonPacificHosts, Inc.- PadreTrailsMotel Corporation,156 NLRB 1467 (1966), insupport of its contention that jurisdiction should beasserted over this Employer. The majority arguesthat the Board in that case asserted jurisdiction overa management corporation by combining the reve-nue derived from all the motels it operated,and thatthe same principle should be applied to the presentcase.However,an important finding made by theBoard inPacific Hostsis lacking in the case presentlyunder consideration.The Board found that Pacific,the management corporation,and,Padre,the ownerof the motel,were joint employers of the employeesat the motel in question.There was evidence thatPadre retained veto power over the actions taken byPacific,and that Padre retained the right to effective-ly recommend the hiring and firing of employees,notwithstanding that the complete overall responsi-bility and authority for the motel'sdailymanage-ment was vested in Pacific.In the case presently under consideration, there isno finding,nor is there any contention by the parties,that the owner of the building and the Employer arejoint employers.In fact,the persons who manage thedailyoperation of the apartments;such as theresident manager and' maintenance men, are suppliedby and are employees of the management company,not of the owner of the building.Furthermore,unlikePacificHosts,there is no indication that the ownerretains any veto power over any actions taken byJohnston,except that the owner'sapproval isrequired for any unscheduled purchase in excess of$500. Otherwise,the decision to incur expenses is atthe discretion of the resident manager.Additionally,the owner does not retain any power to hire or fireemployees, or to participate in the formulation oflabor relations policies, as these functions areperformed by the resident manager in conjunctionwith the president of the Employer.Implicit in the Board's decision inPacific Hostsis afinding that Pacific was a joint employer, along witheach individual owner, of the employees at the othereightmotels managed by it. The Board noted thateach management agreement to which Pacific was aparty vested in Pacific complete responsibility for theefficient operation of each motel, but that the ownersof the motels also retained sufficient control over thepolicies instituted by Pacific, so that Pacific andPadre, as well as Pacific and the other owners, wereconsidered to be joint employers.Absent a finding that Johnston and the owners oftheother eight apartment complexes are jointemployers or single employers, or that the manage-ment and ownership functions constitute a singleintegrated enterprise, it does not seem appropriate toaggregate the rental revenues received by the ownersof such properties. In the cases where the Board hasaggregated revenues, there has been a finding thatthe owner of the building and the managementcompany are either joint employersor a singleemployer. There is no suchfinding or contention inthe present case.The Employer itself does not derive rental revenueas income from any of the complexes which itmanages, as it is merely a contract manager of theapartments.'Furthermore,the issue in this case is notwhether to assert jurisdiction over the apartmentbuildingsas separate entities.The question iswhether the management company does sufficientbusiness and has a sufficient impact on commerce towarrant theexerciseof jurisdiction over its opera-tions. In this regard, it would be appropriate toaggregate all the revenues received by the manage-ment company from all its contracts, its compensa-tion being in the form of commissions and reim-bursed expenses.However, as the total of theEmployer's gross revenues is $230,000, its operationsdo not meet the jurisdictional standard of $500,000 inrevenue.